EXHIBIT 12.1 UCP,Inc. Statement of Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends* Historical UCP, Inc. UCP, LLC Three Months Ended Year Ended Period from July 23, Period from January 1 Years Ended March 31, December 31, Through December 31, Through July 23, December 31, (Dollarsinthousands) Earnings: Pre-tax income(loss) from continuing operations $ ) $ ) $ ) $ ) $ $ ) Add: Fixed Charges Amortization of capitalized interest Less: Interest capitalized Preference security dividend requirements of consolidated subsidiaries — Total adjusted earnings $ ) $ ) $ ) $ $ $ Fixed Charges: Interest expense (including amortization of finance charges and market rate adjustments) $ $ $ — $ — $ $ Interest capitalized Interest within rental expense — Preference security dividend requirements of consolidated subsidiaries — Total fixed charges $ Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends n/a n/a n/a n/a n/a Coverage deficiency for total fixed charges to arrive at a one-to-one ratio $ n/a $ * As of the date hereof, there are no shares of preferred stock issued and outstanding and, therefore, there are no amounts for preferred stock dividends included in these calculations.
